Mr. Justice Wolf
delivered tlie opinion of tlie court.
The appeal in this ease is from an order overruling a motion for a new trial. The respondent moves to strike out the complaint, the answer, the findings, and the judgment, on the ground that on such appeal the judgment roll should not be included in the record. To enable the court to know what were the issues between the parties it is indispensable that the pleadings, findings and judgment should be certified to us. This follows from the provisions of section 225 of the Code of Civil Procedure. The decisions of California point to the same conclusion. Mendocino Co. v. Peters, 82 Pac. Rep., 1122; Kimple v. Conway, 69 Cal., 71, 73. Section 225 states an exception to the rule when the motion is founded on the minutes of the court. Here, however, the appellant was relying on the lack of proof and similar elements. The motion must be dismissed.

Dismissed.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred.